Citation Nr: 1523317	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-22 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left wrist disability, to include as secondary to a service-connected status post fracture, left fifth metacarpal with degenerative arthritis disability.

3.  Entitlement to service connection for a right hand disability.

4.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to January 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Detroit, Michigan maintains jurisdiction over the Veteran's claims file.

In June and November 2014, the Board remanded these issues for a hearing to be scheduled.  The Veteran was scheduled for a videoconference hearing in February 2015, which the Veteran postponed.  He was rescheduled for a videoconference hearing in April 2015, for which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (d), (e) (2014).  

The Board notes that while the RO issued a rating decision limited to the left hand and right wrist, the Veteran's initial claim was entitlement to service connection for bilateral wrist and hand conditions.  As such, the issues have been recharacterized as indicated above.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issues of entitlement to service connection for left wrist, right wrist, and right hand disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current bilateral hearing loss disability did not have its onset during active service, was not caused by active service, and did not manifest within one year of separation from active service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in July 2007.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2014 Supplemental Statement of the Case (SSOC).  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination and medical opinion.  The Board notes that in November 2013, the Veteran was notified that the VA facility nearest to him would schedule him for a hearing examination in connection with his claim.  The November 2013 correspondence also informed the Veteran that failing to report for an examination or reexamination without good cause would result in the claim being rated based on the evidence of record, or even denied.  In March 2014, the Veteran was scheduled for a VA hearing examination, but the report from the VA medical facility notes that the Veteran failed to report for the examination.  The May 2014 Supplemental Statement of the Case (SSOC) informed the Veteran of his failure to report for the scheduled VA examination.  There is no showing in the record of good cause for the Veteran's failure to report for the scheduled examination.

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, remand for an additional VA examination is not warranted as to the claim for service connection for a bilateral hearing loss disability.  The Board has no legal recourse but to decide the Veteran's claim on the basis of the existing record.  38 C.F.R. § 3.655 (2014).

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he did not appear for the scheduled hearing.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In some cases, service incurrence and relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2014).  Sensorineural hearing loss is considered a chronic disease.  38 C.F.R. § 3.303(b) (2014); 38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2014).  

Moreover, service connection will also be presumed for chronic disabilities, such as sensorineural hearing loss, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2014).  

The Veteran contends that he has bilateral hearing loss as a result of in-service noise exposure.  Specifically, he claims that he was exposed to loud noises as a Fire Direction Specialist in the process of working with the Howitzer 109, which is a self-propelled cannon that shoots 90 pound rounds of ammunition.  

The Board acknowledges that the Veteran is competent to report a history of in-service acoustic trauma.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his account is corroborated by his service personnel records, which show that he served in a military occupational specialty (fireman) that is likely associated with noise exposure.  Thus, resolving reasonable doubt in the Veteran's favor, the Board accepts his lay assertions as evidence that the claimed noise exposure did occur during service, and concludes that he was exposed to acoustic trauma while on active duty.  

The Veteran's service medical records are silent for complaints or any diagnosis of hearing loss in service.  A March 1983 report of medical examination lists the ears, generally, and drums as normal.  A January 1985, reference audiogram shows the Veteran's hearing to be within normal limits.  A November 1986 report of medical history shows the Veteran checked 'NO' to the queries of whether the Veteran had any ear trouble or hearing loss.  A report of medical examination of the same date shows the Veteran's hearing to be within normal limits.  March 1985 and June 1985 treatment notes show that the Veteran had a left and right ear infection respectively, both of which medically resolved without complication.  

At a December 2007 VA audiology examination, it was noted that the Veteran worked as a Fire Direction Specialist, was a Hi/Lo (Fork Lift) driver in the auto industry after service, and had a history of recreational hunting.  Audiological testing revealed evidence of a hearing loss disability.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 20, 15, 15, and 15 decibels.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 20, 20, 45, and 60 decibels.  Speech recognition scores using the Maryland CNC Test were 96 percent for the right ear and 92 percent for the left ear.  Those results are evidence that the Veteran has a current bilateral hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385 (2014).  The Veteran was diagnosed with mild sensorineural hearing loss in the right ear, and mild to moderate sensorineural hearing loss in the left ear.  The examiner noted that comparison of the enlistment and discharge audiological examinations showed no evidence of standard threshold shifts, and although the Veteran had two ear infections they both resolved, and he had no ear infection currently.  The examiner opined it was less likely than not (less than 50 percent probability) that the Veteran's hearing loss was caused by or a result of military noise exposure, but more likely caused by other factors including occupational and recreational noise exposure.  

The Veteran's representative referenced a June 2009 audiology consultation that according to the representative lists the cause of the Veteran's hearing loss as being due to U.S. Army-cannon fire.  However, the consultation the representative is referring to is basically a questionnaire that asked whether the Veteran knew the cause of his hearing loss, and not in any way an opinion on the etiology of the Veteran's hearing loss.  The Veteran responded 'YES' and listed the cause as U.S. Army-cannon fire.  

The Veteran submitted a January 2010 audiology consultation  report that showed the Veteran was assessed with hearing within normal limits in the right ear and moderate high frequency sensorineural hearing loss in the left ear.  Speech recognition scores were noted as excellent bilaterally.  There was no reference made, or opinion given, as to the etiology of the Veteran's hearing loss.  

At a February 2010 DRO hearing, the Veteran testified that while he was stationed in Germany he trained every two months on the howitzer.  He stated that he was in charge of positioning the guns, and told the others where to shoot and what target to shoot at.  He also testified that when he was discharged he spent about three years working for a chemical factory, about nine years as a truck driver, and then he worked for Chrysler as a fork lift driver for another three years which he testified was a noisy job.  The Veteran's spouse also testified that she has known the Veteran since he was discharged from the military, and they have been married since 1996.  She stated that when they met she often had to repeat herself twice when conversing with him.  She also stated that his hearing has gotten much worse over the years.

The evidence of record shows a current bilateral hearing disability.  However, in order to establish service connection, the evidence still needs to show a nexus linking that disability to an in-service event, disease, or injury.  The Board finds that the evidence of record is against a finding that hearing loss had onset during service, or within one year following separation from service, or has been present since service.  The examiner provided a rationale that the Veteran's hearing loss disability was likely a result of post military occupations and recreational factors.  While the Board did previously remand this claim for a more complete examination and opinion, the Board finds that to the extent the opinion relied on the Veteran's admitted post-service noise exposure, it is not entirely flawed.  Moreover, as shown more fully below, the Veteran was scheduled for further clarification regarding his service and post-service exposure and did not report for that examination.

To the extent that the Veteran believes that his hearing loss is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses, such as difficulty hearing.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, these statements are also relevant to show continuity of decreased hearing since service.  However, neither the Veteran, nor his wife, is shown to have the training or expertise to provide a medical opinion as to the etiology of hearing loss.  VA provided the Veteran with an examination based in part on the competency of those observations.  In addition, the Veteran was also scheduled for a new VA hearing examination in March 2014, however the Veteran failed to report for the examination.  Notwithstanding the Veteran's reports about in-service noise, the December 2007 VA examiner's opinion included review of the Veteran's reported history and the claims file, concluding that there was a less than 50 percent probability that the Veteran's hearing loss was caused by or related to military noise exposure and finding that hearing loss was more likely due to other factors such as occupational and recreational noise exposure.  As the Veteran has not provided, and the record does not contain, any competent medical evidence to establish a causal connection between his military service and his current hearing loss disability, the Board finds the VA examiner's opinion to be the most persuasive evidence of record.  

In summary, the Board finds that the preponderance of evidence is against a finding that the Veteran's hearing loss had its onset during service, and against a finding that his sensorineural hearing loss manifested within one year of separation from active service.  The preponderance of the evidence is also against a finding that any current hearing loss disability is otherwise related to service or any noise exposure during service.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary with respect to the remaining claims prior to appellate review.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As shown more fully below, the VA examination of record is inadequate as the examiner has failed to address the pertinent issues on appeal.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Right Wrist and Hand Disability

The Veteran contends that he injured both his right wrist and hand during his active duty service.  Service treatment records are silent as to treatment for or complaints of a right wrist or hand injury.  

At the December 2007 VA examination, the Veteran reported that in 1986, while stationed in Germany, he was pounding on a barracks door in an attempt to get in.  He stated that afterwards, he began to feel pain in his right wrist and hand, and was subsequently diagnosed with a fracture of the right hand.  The Veteran also testified regarding this incident at the February 2010 DRO hearing.  The VA examiner noted that after review of the records there was no evidence of an in-service injury to the Veteran's right wrist or hand in the STR's.  Despite this, the examiner did diagnose the Veteran with mild degenerative arthritis of the right wrist and right hand that was noted to be unrelated to service as per review of the records.  This opinion and rationale however, do not take into account the Veteran's statements that he injured his right wrist and right hand banging on a barracks door, and as such is incomplete.  As the examination and opinion report is incomplete, the Board finds that further development is warranted.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine whether he has a current right wrist and right hand condition that is etiologically related to his claimed in-service injury.  

Left Wrist Disability

The Veteran is currently service connected for status post fracture, left fifth metacarpal with degenerative arthritis, however it is unclear whether the Veteran's claim for a left wrist condition is being claimed directly or as secondary to his left hand disability.  

At the December 2007 VA examination, an x-ray of the left wrist revealed degenerative joint disease and an old healed fracture of the distal radius.  In the discussion section the examiner noted the fracture to the left fifth metacarpal while in service, and minimal degenerative arthritis in the left hand secondary to the service related injury with no significant residuals as far as weakness or loss of strength or any neurovascular symptoms secondary to the in-service injury.  No opinion was provided as to whether any left wrist condition was related to service or secondary to the service-connected left hand disability, and as such the Board finds that a new VA examination is necessary to determine whether the currently diagnosed left wrist degenerative joint disease is directly related to service, or secondary to his service-connected left hand disability.  

The Board notes that at the February 2010 DRO hearing, the Veteran testified that he injured his right wrist in an effort to open the back door of his armored personnel vehicle.  He stated that he hit the door with his wrist to try to get it open and his wrist broke, resulting in him getting a cast on his right wrist.  He stated that he still has problems with the right wrist, to include weakness, and his physician has given him magnetic bracelets to wear.  As there is no information in the STR's regarding the right hand or right wrist injury, the Board finds that the Veteran should be afforded an opportunity to provide more information regarding how they were injured.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain, and associate with the claims file, or Virtual VA or VBMS any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Request that the Veteran provide sufficient information and authorization, to obtain any additional evidence pertinent to any of the claims remaining on appeal that is not currently of record, to include a narrative on how he injured his left wrist, right wrist, and right hand.

3.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him to determine the severity and etiology of any diagnosed left wrist and right wrist/hand disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

(a) Identify all diagnosed left wrist conditions.

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that any current left wrist condition was caused by or related to the Veteran's service.  
(c) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left wrist condition was caused by the Veteran's service-connected status post fracture, left fifth metacarpal with degenerative arthritis disability.

(d) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left wrist condition is aggravated by the Veteran's service-connected status post fracture, left fifth metacarpal with degenerative arthritis disability.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. §3.310 (2014).

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

(e) Identify all diagnosed right wrist conditions.

(f) Opine whether it is at least as likely as not (50 percent probability or greater) that any current right wrist condition was caused by or related to the Veteran's service.  

For the purposes of this examination, the examiner should consider the Veteran's testimony and statements regarding the injuries that he sustained to his right wrist.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).
If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

(g) Identify all diagnosed right hand conditions.

(h) Opine whether it is at least as likely as not (50 percent probability or greater) that any current right hand condition was caused by or related to the Veteran's service.  

For the purposes of this examination, the examiner should take as true the Veteran's testimony and statements regarding the injuries that he sustained to his right hand.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


